THEA~O~VEY                    GENERAL
                      OF-TEXAS
                      AUSTIN~   11. TEXAS


                          October 17, 1957

Honorable James A. Turman,      Opinion No. WW-282.
Acting Executive Director,
Texas Youth Council,            Re:   Can the Comptroller of
Austin, Texas                         Public Accounts approve
                                      and Issue warrants cover-
                                      ing the payrolls submitted
                                      by Institutions under the
                                      Texas Youth Council, which
                                      include salaries for teach-
                                      ers, supervisors and coaches?
Dear Mr. Turman:                      And related questions.
          Your letter of September 23, 1957, requests an opinion
by this office on the following three questions:
              "1. Can the Comptroller approve and issue
         warrants covering the payrolls submitted by
         the Institutions under the Texas Youth Council
         which include salaries for principals, teachers,
         supervisors and coaches.
              "2. If the answer to the above question IS
         in the affirmative, may the salaries be paid
         from the appropriation 'For payment of salaries
         and wages, other operating expenses, including
         maintenance and repairs and capital outlay for
         operating the general administration, physical
         plant, food service, service industries, patient
         or student treatment and care and education and
         all other activities for which no other provis-
         ions are made.'
              "3. If the answers to the above two ques-
         tions are ,inthe affirmative, is it necessary
         to obtain approval of salary rates of principals,
         supervisors and coaches from the Governor after
         obtaining the advice of the Legislative Budget
         Board even though these rates may not be in
         excess of S.B. No. 116, as amended. (H.B. 133,
         Article II, Section 2-d)."
Honorable James A. Turman, Page 2 (WW-282).


          We feel that your first question is fully answered
by the reasoning of Attorney General's Opinion WW-229 (1957).
This opinion Involved the authority of the Board for Texas
State Hospitals and Special Schools to employ personnel with
the position title of "teachers". The authority of this Agency
to employ teachers was sustained, notwithstanding the fact that
"teachers" was not listed as an authorized position title in
A.,rtA,c;;
        II of House Bill No. 133, Acts 55th Legislature, Regular
         1957, page 918, the latter being the currentBi~ennla1
Appropriation Act. The same provisions of House Bill 133,
discussed and set forth in said opinion, which supported the
authority of the Board for Texas State Hospitals and Special
Schools to employ teachers also support the authority of your
agency to employ teachers, principals, supervisors, and coaches.
We attach a copy of said opinion and hence do not see the need
for,further discussion of Its holding.
          In answer to your second question, it is our opinion
that the salaries of teachers, principals, supervisors and
coaches may be paid from the Item in the appropriation, to each
of the Institutions and special schools under the jurisdiction
of your agency, which reads as follows:
              "For payment of other salaries and wages
         and professional fees, travel, other operating
         expenses including maintenance and repairs and
         capital outlay for operating the general admin-
         istration, physical plant, food seTvIce, service
         industries, patient or student treatment, care
         and education, and all other activities for which
         no other provisions are made." See Article II
         of House Bill 133, Acts 55th Legislature, Chap-
         ter 85, pages 912 to 917.
          Your second question is accordingly answered in the
affirmative.
          The answer to your third question concerns the con-
struction of that portion of Article II of House Bill 133, at
page 925, which reads as follows:
               "d. Each classroom teacher or teacher
         ,of exceptional children in each State School
         or Home specified in this Article shall re-
         ceive as a minimum salary the classroom or
         exceptional teacher's monthly salary rate
          specified in S.B. No. 116, Acts of the 51st
         Legislature, 1949, as amended. The govern-
         ing board of each such State School or Home
Honorable James A. Turman, Page 3 (wwf~).


          may recommend salary rates at amounts that
          will not exceed the salaries for like posi-
          tions paid In the public schools in the city
          in which such State School or Home Is located,
               "However, such recommended salary rates
          in excess of the minimum amounts speciffed in
          S.B. 116, as amended, and the salary rates of
          principals, supervisors, and coaches in the
          special schools and homes specified in this
          Article, may not be paid without the advance
          written approval of the Governor after obtain-
          ing the advice of the Legislative Budget Board;
          but such approved rates shall never exceed the
          rates of pay for like positions paid in the
          public schools of the city In which the State
          School or home is located."
           We think the clear Import of the language used in
the second paragraph of the foregoing provision is that the
salary rates of principals, supervisors and coaches may not
be paid without the advance written approval of the Governor,
after obtaining the advice of the LegislatSve Budget Board,
even though such salary rates do not exceed the salary rates
specified in Senate Bill No. 116, Acts of the 51st Legislature,
1949, as amended. In speaking of this provision in House Bill
133, and other provfsions therein of like Import, Attorney
General's Opinion No. w-96 (1957) said:
               "3o On page II-32, in the second paragraph
          of Subsection d of Section  2 of Article II of
          the bill, there is a provision that ccl-taln salary
          rates must have the written approval of the
          Governor 'with the advice of the Legislative
          Budget Board' D If construed as a part of or a
          condition of approval, thfs would be uneonsti-
          tutional as it is an attempt to vest an execu-
          tive power in a jofnt committee of the legis-
          lative branch in violation of Section 1 of
          Article II of the Texas Constitution. Attorney
          General's Opinfon V-l-254 (1951). o II*"
           The advice of the Legislative Budget Board cannot be
a condition precedent to or in any way a condition of approval
by the Governor. The main duty and function of the Legislature
is to enact laws while one of the main dut%es of the Executive
is to put the laws into effect and to supervise their execution
Under the doctrine of the separation and division of powers
those two functions should be kept separate with a sharp line
of demarcation between them.
Honorable James A. Turman, Page 4 &w-282).


                              SUMMARY

                 The Comptroller of Public Accounts
            is authorized to approve and issue war-
            rants covering the payrolls submitted by
            the institutions under the Texas Youth
            Council which include salaries for prin-
            cipals, teachers, supervisors and coaches.
            Such salarles are payable from the approp-
            riation "For payment of salaries and wages
            . . . and other operating expenses. . . ."

                 Article II of House Bill No, 133, Acts
            55th Legislature, Regular Session, page 925,
            requires the approval of the Governor before
            the salary rates of principals, supervisors
            and coaches may be paid, even though such
            salary rates do not exceed the salary rates
            specified in Senate Bill No. 116, Acts of
            the 5lst Legislature, 1949, as amended.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas

                                BY-~'-
                                    Leonard Passmore
                                    Assistant
LP:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B. H. Timmins, Jr.
John B. Webster
W. V. Geppert
APPROVED FOR THE ATTORNEY GENERAL
By: James N. Ludlum.